DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.  On pages 1 and 2, Applicant argues that Glick as modified by Hamblen fails to explicitly disclose or suggest indicating a location of the first access control apparatus within a controlled space by performing a response by the first access control apparatus, the response being caused by the access control apparatus instruction, wherein the response comprises at least one of: emitting a sound and emitting a light, wherein different voltages trigger different responses because neither Glick nor Hamblen explicitly disclose indicating a location of an access control apparatus within a controlled space.  Examiner however respectfully disagrees.  Glick discloses performing a response by the first access control apparatus, the response being caused by the access control apparatus instruction, wherein the response comprises at least one of: emitting a sound and emitting a light (column 8, lines 26-28 and column 14, lines 14-19 and column 16, lines 21-48) and the amended claim language “indicating a location of the first access control apparatus within a controlled space by” does not add any method step or structural limitation that materially distinguishes the claim from the disclosure of Glick.  Further, as indicated in the previous Office action mailed April 27, 2022, while Glick and Hamblen fail to explicitly disclose enabling a user to locate the first access control apparatus within a controlled space, one with ordinary skill would recognize that a sound or light emitted from a device would enable a person to use their sense of hearing or their vision to locate the device.  
Applicant’s arguments, see page 3, filed August 24, 2022, with respect to claim 15 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al. U.S. Patent No. 5,823,027 (hereinafter Glick) in view of “Using RGB LEDs” by Jim Hamblen (hereinafter Hamblen).
Regarding claim 1, Glick discloses a method in a system comprising two or more access control apparatuses in a controlled space, the method comprising providing a controller (102), the controller being in wired communication with a first access control apparatus (112A) through a first wired connection (108) and in wired communication with a second access control apparatus (112B) through a second wired connection (108); transmitting, from the controller through the first wired connection, a signal comprising an access control apparatus instruction to the first access control apparatus (column 6, lines 25-41 and Figure 3 shows LED and optional beeper; element 118A for alerting a mode status to a user; see column 16, lines 31-37 wherein a particular voltage is inherent in order to activate an LED and/or beeper); performing a response by the first access control apparatus, the response being caused by the access control apparatus instruction, wherein the response comprises at least one of: emitting a sound and emitting a light (column 8, lines 26-28 and column 14, lines 14-19 and column 16, lines 21-48), but fails to explicitly disclose indicating a location of the first access control apparatus within a controlled space.  However, one with ordinary skill would recognize that a sound or light emitted from a device would enable a person to use their sense of hearing or their vision to locate the device.
Glick discloses an LED implemented for the purpose of providing user feedback by activating a beeper or an LED wherein the LED can provide different responses (i.e., colors) based on the operating mode (Figure 3 and column 16, lines 31-37), but fails to explicitly disclose different voltages triggering different responses.  Hamblen discloses RGB LEDs configured to provide feedback in different colors wherein different voltages are provided for the purpose of displaying different colors (“The three LEDs inside a single RGB LED often have different operating voltages and current levels, so check the datasheet. A red LED typically needs about 2 volts. The voltage drop tends to rise as the frequency of the light wave increases. A blue LED may drop around 3 volts.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement use of an RGB LED into the method of Glick since doing so have provided a way to send visual feedback to a user and would have yielded predictable results.
Regarding claim 3, Glick discloses a method wherein at least one of the first access control apparatus (112A) and the second access control apparatus (112B) are an access control reader or a door controller (Figure 1).
Regarding claim 5, Glick discloses a method wherein the controller receives an instruction from an access control software application (DOOR.EXE) to transmit the signal (column 10, lines 22-34).
Regarding claim 6, Glick discloses a method wherein the access control software application is accessible through at least one of a cloud-based platform and a local computer system (column 10, lines 22-34).
Regarding claims 10, 13, 14 and 20, apparatus claims 10, 13, 14 and 20 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 3, 5, and 6.  Therefore apparatus claims 10, 13, 14 and 20 correspond to method claims 1, 3, 5, and 6, and are rejected for the same reasons of obviousness as used above.
Regarding claim 18, Glick discloses an access control system wherein the light comprises at least one of: a blinking and a color (column 8, lines 26-28 and column 14, lines 14-19 and column 16, lines 21-48 where color is an inherent property of light).
Regarding claim 19, Glick discloses an access control system wherein the sound comprises at least one of: a buzz (i.e., vibration) and a beep (column 8, lines 26-28 and column 14, 14-19).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        October 28, 2022